Citation Nr: 0925499	
Decision Date: 07/08/09    Archive Date: 07/21/09

DOCKET NO.  03-12 187A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
the low back disability.

2.  Entitlement to an evaluation in excess of 20 percent for 
the left shoulder disability.

3.  Entitlement to an evaluation in excess of 10 percent for 
the varicose veins of the left leg.

4.  Entitlement to an evaluation in excess of 10 percent for 
the varicose veins of the right leg.

5.  Whether new and material evidence has been received to 
reopen a claim for service connection for a right shoulder 
disorder.




REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to 
September 1969. 

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision issued by 
the RO.

In July 2006, the Board denied the Veteran's claims for 
increased ratings for the service-connected low back, left 
shoulder and right and left varicose veins disabilities as 
well as his claim to reopen a claim of service connection for 
a right shoulder disorder.  The Veteran appealed the decision 
to the United States Court of Appeals for Veterans Claim 
(Court).  In July 2008, the Court granted a Joint Motion to 
vacate the July 2006 decision with regard to the noted issues 
and to remand these matters for further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the June 2008 Joint Motion, the parties agreed that in the 
July 2006 decision, the Board failed to give adequate reasons 
and bases to support its decision.  In this regard, the 
parties agreed that the VA examinations provided to evaluate 
the Veteran's low back and left shoulder disabilities were 
inadequate for rating purposes.  With regard to the claims 
for increased ratings for the varicose veins disabilities, 
the parties agreed that the Veteran had not been provided 
with a thorough and contemporaneous VA examination to 
evaluate the current severity of the disability, despite his 
contention that the disability had worsened since his last 
afforded VA examination.  Finally, with regard to the claim 
to reopen a claim of service connection for a right shoulder 
disorder, the parties agreed that the Veteran had been 
provided inadequate notice of what was necessary to reopen a 
finally adjudicated claim.  

The Board notes that VA regulations provide that where "the 
[examination] report does not contain sufficient detail, it 
is incumbent upon the rating board to return the report as 
inadequate for evaluation purposes." 38 C.F.R. § 4.2 (2005); 
see 38 C.F.R. § 19.9 (2005).  Where the Board makes a 
decision based on an examination report that does not contain 
sufficient detail, remand is required by the courts "for 
compliance with the duty to assist by conducting a thorough 
and contemporaneous medical examination." Goss v. Brown, 9 
Vet. App. 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 
569 (1993).  To that end, while the VA examinations of record 
document range of motion results and other objective symptoms 
of the low back and left shoulder disabilities, they fail to 
address any additional functional loss resulting from the low 
back and left shoulder disabilities.  

In this regard, evaluation of a service-connected disability 
involving a joint rated on limitation of motion requires 
adequate consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The provisions of 38 C.F.R. § 4.40 state that 
disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion.  38 C.F.R. § 4.40.  The 
factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.  Thus, a more contemporaneous VA 
examination is necessary to evaluate the Veteran's entire low 
back and left shoulder disability pictures, specifically to 
include evaluation of any additional functional loss 
resulting from the low back and left shoulder disabilities. 

With respect to his service-connected right and left varicose 
veins disabilities, the Veteran, in his April 2006 Board 
hearing testimony, essentially contended that his right and 
left varicose veins disabilities had increased in degree of 
impairment since his last afforded VA examination in January 
2002.  Given this contention, a more contemporaneous VA 
examination is necessary.  See VAOPGCPREC 11-95 (April 7, 
1995) (the Board is required to remand a case back to the RO 
for a new examination when the claimant asserts that the 
disability in question has worsened since the last 
examination).

Finally, specific to requests to reopen, the claimant must be 
notified of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, 
the Veteran has not been provided the proper notice in this 
regard.  The absence of the proper notice constitutes a 
procedural error requiring a remand.  See 38 C.F.R. § 19.9.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the 
Veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A (West 2002 
& Supp. 2007), the need for additional 
evidence regarding his claims.  This 
letter should reflect all appropriate 
legal guidance.  See e.g., Kent v. 
Nicholson, 20 Vet. App. 1 (2006); 
Vazquez-Flores v. Peake, 22 Vet.App. 37 
(2008); Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

2.  The RO should take appropriate steps 
to contact the Veteran in order to have 
him provide information referable to all 
recent treatment received for his 
service-connected and claimed disorders.  
Based on the response, the RO should 
undertake all indicated action to obtain 
copies of all clinical records from any 
identified treatment source.  The Veteran 
should also be informed that he can 
submit evidence to support his claims.

3.  The RO should arrange for the Veteran 
to undergo VA spine and left shoulder 
examinations, by an appropriate 
physician, at an appropriate VA medical 
facility. 

The entire claims file must be made 
available to the physician designated to 
examine the Veteran, and the examination 
report should include discussion of the 
Veteran's documented medical history and 
assertions.  All indicated tests and 
studies (to include X-rays) should be 
accomplished, and all clinical findings 
should be reported in detail and 
correlated to a specific diagnosis.

The examiner should conduct range of 
motion testing of the low back and left 
shoulder (expressed in degrees, with 
standard ranges provided for comparison 
purposes).  The examiner should also 
render specific findings as to whether, 
during the examination, there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination associated with the low 
back or left shoulder.  If pain on motion 
is observed, the examiner should indicate 
the point at which pain begins.  In 
addition, the physician should indicate 
whether, and to what extent, the Veteran 
experiences likely functional loss due to 
pain and/or any of the other symptoms 
noted above during flare-ups and/or with 
repeated use; to the extent possible, the 
examiner should express any such 
additional functional loss in terms of 
additional degrees of limited motion.  
The examiner should also indicate whether 
there is any ankylosis of the spine or 
left shoulder, and if so, whether such is 
favorable or unfavorable, and the extent 
of such ankylosis.  

With regard to the low back disability, 
it should also be indicated whether there 
is evidence of neuropathy into the lower 
extremities, and if so, whether it is 
more likely than not related to the 
service connected low back disorder.

4.  The RO should arrange for the Veteran 
to undergo a VA veins examination, by a 
physician, at an appropriate VA medical 
facility.

The entire claims file must be made 
available to the physician designated to 
examine the Veteran, and the examination 
report should include discussion of the 
Veteran's documented medical history and 
assertions.  All indicated tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail.

Specifically, the VA examiner is 
requested to indicate if the Veteran's 
service-connected right and left leg 
varicose veins are manifested by: (i) 
intermittent edema of extremity or aching 
and fatigue in leg after prolonged 
standing and walking with symptoms 
relieved by elevation of extremity or 
compression hosiery; or, (ii) persistent 
edema, incompletely relieved by elevation 
of extremity, with or without beginning 
stasis pigmentation or eczema; or, (iii) 
persistent edema and stasis pigmentation 
or eczema, with or without intermittent 
ulceration; or, (iv) persistent edema or 
subcutaneous induration, stasis 
pigmentation or eczema, and persistent 
ulceration; or, (v) massive board-like 
edema with constant pain at rest.  

5.  After completion of the above 
development, the Veteran's claims should 
be readjudicated.  If the determinations 
remain adverse to the Veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond thereto.  

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




